Citation Nr: 0208939	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from September 4, 1968 to 
December 12, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which found that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for diabetes 
mellitus. 


FINDINGS OF FACT

In April 1997, the Board denied the veteran's claim for 
service connection for a diabetes mellitus.  Evidence 
received since the April 1997 Board decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1997 Board decision 
denying service connection for diabetes mellitus is not new 
and material; the claim is not reopened; and the April 1997 
decision of the Board is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his attempt to reopen a previously denied 
claim for service connection for diabetes mellitus.  The RO 
has made reasonable attempts to obtain pertinent medical 
records identified by the veteran.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
conditions, including diabetes mellitus, if manifest to a 
compensable degree within the year following such service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran in the present case had no service in Vietnam, 
thus the presumption of service connection for diabetes 
related to herbicide (e.g., Agent Orange) exposure does not 
apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The veteran's claim for service connection for diabetes 
mellitus was denied by a Board decision dated in April 1997.  
That decision is final, with the exception that the claim may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  During the time applicable to the 
present case, "new and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [The definition of "new and material evidence" in 
38 C.F.R. § 3.156(a) was recently revised, effective August 
29, 2001, but such latest definition only applies to a claim 
to reopen a finally decided claim received by the VA on or 
after August 29, 2001; thus it does not apply to the instant 
case.  See 66 Fed. Reg. 45620, 45630 (2001).]

The evidence on file at the time of the April 1997 Board 
decision included the veteran's service medical records from 
his period of active duty service from September 4, 1968 to 
December 12, 1968, and these records did not show diabetes 
mellitus.  The report of the veteran's discharge examination, 
performed in December 1968, noted that a urinalysis was 
performed and found to be negative for albumin and sugar.  On 
a report of medical history at that time, the veteran checked 
that he had a history of sugar or albumin in his urine, but 
no details were provided.   

The evidence before the Board in April 1997 also included 
post-service VA and private medical records.  These did not 
show diabetes within the presumptive year after service.  A 
VA hospital summary dated in December 1972 noted a diagnosis 
of diabetes mellitus.  The report also noted that the veteran 
had been told of this condition on a routine physical 
examination for his employment three months earlier.  An 
April 1996 statement from H. Flowers, M.D., noted that he was 
retired and did not have records, although as best as he 
could recall he treated the veteran for early diabetic state 
in his office in the late sixties.  Evidence before the Board 
in April 1997 also included statements from the veteran and 
acquaintances to the effect that he was diagnosed with 
diabetes shortly after service.

Based on the above summarized evidence, the Board in April 
1997 denied service connection for diabetes mellitus.  

The veteran now seeks to reopen his claim for service 
connection for diabetes mellitus with the submission of 
additional evidence.

Some of the additional evidence submitted by the veteran is 
duplicative of evidence previously considered by the Board in 
its April 1997 decision.  Such redundant evidence is not new.  

According to a brief January 1999 handwritten statement by W. 
Thompson, M.D.,  on a medical prescription form, the veteran 
had a history of sugar in his urine in 1968 which could have 
been related to diabetes.  This obviously recounts 
information which was previously of record, and thus is not 
new.  It also is a mere recitation of the veteran's self-
reported and unsubstantiated lay history, and thus it is not 
material evidence.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458 (1993).

Other evidence added to the file since the April 1997 Board 
decision includes medical records from 1995 to 2001, showing 
ongoing treatment for a variety of conditions including 
diabetes.  This is cumulative, not new, evidence.  Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).  These records 
also are not probative on the question of the presence or 
absence of diabetes mellitus during service or within the 
first post-service year, and they are not material evidence. 

In sum, the evidence submitted since the April 1997 Board 
decision is not both new and material.  Thus, the claim for 
service connection for diabetes mellitus has not been 
reopened, and the April 1997 Board decision remains final.


ORDER

The application to reopen the claim for service connection 
for diabetes mellitus is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

